Citation Nr: 0822132	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  05-10 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

J. D. Watson, Associate Counsel






INTRODUCTION

The veteran served on active duty from November 1960 to 
September 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO decision that denied 
entitlement to TDIU.  The Board previously remanded the 
veteran's claim for additional development in both January 
and November 2007.  It now returns for appellate 
consideration.


FINDINGS OF FACT

1.  The veteran is compensably service-connected for: 
fractures of the left foot, rated as 10 percent disabling; 
traumatic arthritis of the left knee, rated as 10 percent 
disabling; and limitation of motion of the left knee, rated 
as 10 percent disabling.  The veteran's combined evaluation 
for compensation purposes is 30 percent.

2.  The veteran does not meet the schedular criteria for 
TDIU.

3.  The veteran's service-connected disabilities do not 
prevent him from securing and following substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for assignment of TDIU are not met, and there is 
no evidence to warrant referral for consideration of 
individual unemployability on an extra-schedular basis.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 4.16(a) and 
(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

A VCAA letter dated in April 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The April 2005 letter also told the veteran to 
provide any relevant evidence in his possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although this letter was not sent prior to 
the initial adjudication of the claim, this was not 
prejudicial to the veteran since the claimant was provided 
adequate notice and the claim was readjudicated and 
additional supplemental statements of the case were provided 
in February and July 2007 and in 2008.

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's service medical records, VA medical 
records, private medical records, and Social Security 
Administration (SSA) records are in the file.  The veteran 
has at no time referenced outstanding records that he wanted 
VA to obtain or that he felt were relevant to his claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2007).  In this case, a VA 
examination was performed in association with the veteran's 
claim for TDIU in April 2004.  That examination is thorough 
and consistent with the other medical evidence record.  Thus, 
the Board finds that VA has fulfilled its duty to assist in 
that regard.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  TDIU

The veteran contends that his service-connected disabilities 
entitle him to TDIU.  Specifically, he asserts that his 
service-connected left knee and left foot disabilities make 
it difficult for him to stand or walk and thus preclude him 
from securing and following substantially gainful employment.  
For the reasons that follow, the Board concludes that TDIU is 
not warranted.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more and that, if there are two 
or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  
Permanent total disability shall be taken to exist when the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.  38 C.F.R. § 4.15.  In 
determining whether a veteran is entitled to TDIU, the 
central inquiry is whether his service-connected disabilities 
alone are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

In a precedent opinion, VA's Office of General Counsel 
(General Counsel) concluded that controlling VA regulations 
generally provide that veterans who, in light of their 
individual circumstances, but without regard to age, are 
unable to secure and follow a substantially gainful 
occupation as a result of service-connected disability shall 
be rated totally disabled without regard to whether an 
average person would be rendered unemployable by the same 
circumstances.  Thus, the criteria do include a subjective 
standard.  The General Counsel also determined that 
unemployability is synonymous with the inability to secure 
and follow a substantially gainful occupation.  See 
VAOPGCPREC 75-91.

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Unemployability 
associated with advancing age or intercurrent disability may 
not be used as a basis for assignment of a total disability 
rating.  38 C.F.R. §§ 3.341, 4.19 (2005).

Furthermore, for a veteran to prevail on a claim for a total 
compensation rating based on individual unemployability, the 
record must reflect some factor which takes his case outside 
the norm.  The sole fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
the veteran can find such employment.  Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  

In this case, the veteran is service-connected for fractures 
of the left foot, arthritis of the left knee, and limitation 
of motion of the left knee, each rated as 10 percent 
disabling.  The veteran is also noncompensably service-
connected for the residuals of a tonsillectomy, and his 
combined evaluation for compensation purposes is 30 percent.  
Accordingly, at the combined 30 percent rating, the veteran's 
service-connected disabilities do not render him eligible for 
TDIU under the schedular percentage requirements contemplated 
by VA regulation.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a).

Nevertheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service connected disabilities but who fail to meet 
the percentage requirements set forth in 38 C.F.R. § 4.16(a).  
The veteran's service-connected disabilities, employment 
history, educational and vocational attainment, and all other 
factors having a bearing on the issue must be addressed.  38 
C.F.R. § 4.16(b).  The rating board did not refer this case 
for extra-schedular consideration.

The evidence of record includes the veteran's service medical 
records, VA treatment and examination reports, SSA records, 
private medical reports, and statements provided by the 
veteran in support of his claim.  The Board has carefully 
reviewed, considered, and weighed the probative value of all 
of the evidence now contained in the record.  Nevertheless, 
the Board finds that there is no evidence of unusual or 
exceptional circumstances to warrant a total disability 
rating based on the veteran's service-connected disabilities 
alone.  

The claims file contains a record of the veteran's self-
reported work history.  The veteran earned a high school 
diploma before entering the service.  After service, 
according to an October 2007 VA treatment report, the veteran 
completed three and a half years of college before dropping 
out in his senior year.  Since that time, the veteran has had 
a wide array of jobs, including as an auto mechanic, a drug 
rehabilitation counselor, an insurance salesman, and a 
Salvation Army site supervisor.  At an April 1992 VA 
examination, the veteran reported having trouble holding a 
job because he was being consistently fired due to abuse of 
alcohol and drugs.  As of that examination, the veteran's 
last employment had been as a construction worker for about 
five years, from which he was terminated in November 1990.  
In August 1993, the SSA found that the veteran was totally 
disabled and unemployable due to alcohol and drug abuse and 
depression with suicidal episodes and multiple 
hospitalizations.  In a March 2004 response to a request for 
employment information, the veteran's most recent employer 
stated that his last job was at the Salvation Army, where he 
had worked for two years as a program assistant with no time 
lost.  That job ended when the veteran's position was 
eliminated in June 2003.

A review of the medical evidence shows that the veteran's 
service-connected disabilities have never rendered him 
unemployable.

Service medical records indicate that he fractured the second 
and third metatarsals of his left foot in a motorcycle 
accident during service in May 1964, for which he was granted 
service connection in February 1993.  Subsequently, the 
veteran was granted service connection, secondary to his 
service-connected left foot disability, for arthritis of the 
left knee and limited range of motion of the left knee, in 
April 1997 and June 2003, respectively.

An April 2004 VA examination report shows that the veteran 
had degenerative arthritis with spur formation of the left 
knee, and the veteran stated that he could not work because 
he could not stand or walk for long periods of time due to 
knee pain.  On objective examination, he had mild crepitus 
but no redness or heat, no effusions, no edema or swelling, 
no tenderness to gentle palpation, no limitation of range of 
motion, and no varus or valgus or bony deformity.  The 
veteran stated that his left knee was the primary cause of 
his unemployability and not his left foot.  Objective 
examination of the veteran's left foot revealed minimal 
hallux valgus and mild hammertoes bilaterally, but no edema, 
inflammation, tenderness to palpation, pes planus, or limited 
range of motion.  X-rays revealed no acute bony abnormality 
of the left foot and mild osteoarthritis of the left knee.  
The examiner concluded that the veteran's left knee and left 
foot disabilities only minimally impacted a sedentary job so 
that the veteran could work in a job that does not require 
heavy physical activity.

At a VA foot examination in May 2007, the veteran was noted 
to have a slow gait and to use a cane to assist with 
ambulation.  The examiner noted a 25 degree valgus deformity 
of the great toe of the left foot, which was slightly red and 
tender to palpation.  He walked with a slight limp.  The 
veteran was unable to dorsiflex or plantarflex his second and 
third toes.  X-rays of the left foot showed no acute bony 
abnormality with mild osteopenia.  The examiner concluded 
that the veteran's gait was limited by pain, fatigability, 
and a lack of endurance of the left foot.

October 2007 VA treatment records show that the veteran was 
noted to be able to walk slowly and steadily without a 
walker.  While the veteran complained of difficulties 
walking, objective examination showed that his knee was fair 
and his ankle was good.  The veteran could move about 
independently and walk 300 feet without any assistive device.

In addition, the medical evidence of record shows that the 
veteran's primary barriers to employment are alcohol and drug 
abuse and psychiatric disorders.   

As noted, in August 1993, the veteran was found totally 
disabled by the SSA due to his longtime abuse of drugs and 
alcohol and major depression with suicidal episodes and 
multiple hospitalizations.  That decision notes that the 
veteran daily drank to excess, took prescription and illegal 
drugs.  It also notes that the veteran could not work because 
he panicked in crowds, had violent thoughts, and wanted to 
run when presented with a stressful situation.  Further, the 
veteran had been arrested many times, had been dismissed from 
many jobs, had three divorces, and was unable to see his 
children because of his drinking problem.  That decision also 
found that the veteran had "no exertional limitations," but 
was unemployable because of his psychiatric disabilities.

Further, subsequent VA medical records, through January 2008, 
show that the veteran had an extensive history of 
polysubstance abuse and had bipolar disorder with manic 
episodes, which led to at least four suicide attempts and 
subsequent hospitalizations.  The veteran was also reported 
to be, at times, yelling and disruptive to other patients.

In sum, the preponderance of the evidence shows that the 
veteran's service-connected disabilities cause only minimal 
functional impairment for sedentary employment and that any 
unemployability is the result of his battles with alcoholism, 
drug addiction, and mental illness.  While the evidence shows 
that the veteran's left knee and left foot disabilities cause 
gait disturbances, slow ambulation, and pain, such symptoms 
do not render the veteran incapable of performing the 
physical and mental acts required by gainful employment.  See 
Van Hoose, supra.  On the contrary, an April 2004 VA examiner 
found that the veteran's service-connected disabilities would 
only minimally affect sedentary employment, and the veteran's 
work history indicates that he has previously worked in such 
positions.  The Board further notes that, while the veteran 
may be unemployable, as indicated by a Social Security 
Administration decision, such unemployability has clearly 
been shown to be the result of longterm drug and alcohol 
abuse and mental illness.  See Hatlestad, supra.  
Consequently, as the evidence shows that the veteran's 
service-connected disabilities, when considered by 
themselves, do not render him incapable of securing and 
following substantially gainful employment, the Board 
concludes that entitlement to TDIU is not warranted.  There 
is no basis for referral to the Director for extraschedular 
consideration.

As such, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  Thus, the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); see Gilbert, 
supra.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


